Citation Nr: 0300899	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  96-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of Department of Veteran's 
affairs benefits.  
 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The appellant served on active duty from January 1952 to 
October 1953.  He received a dishonorable discharge as a 
result of a general court-martial. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  In October 1953, the appellant was convicted by a 
general court-martial of an assault with a dangerous 
weapon in which grievous bodily harm was intentionally 
inflicted; his sentence included discharge from military 
service with a dishonorable discharge.

2.  The appellant was not insane at the time of the 
offense which led to his dishonorable discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA benefits.  38 
U.S.C.A. §§ 101(2), 101(18), 5303 (West 1991); 38 C.F.R. 
§§ 3.12, 3.354 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The appellant was notified of the 
evidence required for a grant of his claim by rating 
decision dated in November 1996, statement of the case 
dated in October 1997, and supplemental statement of the 
case dated in September 2002.  The Board concludes that 
the discussion therein adequately informed the appellant  
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of 
the VCAA.  Thus, there is no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include reports from the appellant's court 
martial, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that 
need to be obtained that are available.  The RO conducted 
commendable efforts to obtain additional military records, 
to include contacting several official sources, but the 
appellant's records appear to have been destroyed as a 
result of the 1973 fire at the National Personnel Records 
Center.  The Board also notes that a June 2002 letter 
notified the appellant of the type of evidence necessary 
to substantiate the claim.  This letter also essentially 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to supply 
sufficient information to obtain the additional records 
and to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the appellant in this case.  Thus, the Board finds that 
further development is not warranted. 


II.  Legal Criteria/Analysis

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 
C.F.R. § 3.12(a).  The discharge or dismissal by reason of 
a general court-martial shall bar all rights of such 
person under laws administered by the Secretary.  38 
U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  However, if 
it is established that the person in question was insane 
at the time of committing the offense leading to the 
discharge, that person is not precluded from benefits by 
that discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

An insane person is one who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis 
has been engrafted upon such basic condition, exhibits, 
due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the 
peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R.§ 
3.354(a).  This regulation provides for three 
circumstances which the United States Court of Appeals for 
Veterans Claims (noting the "obvious drafting defects" of 
the regulation) indicated should be modified by applying 
the phrase "due to a disease." Zang v. Brown, 8 Vet. App. 
246, 252-53 (1995).  When the question is whether an 
individual was insane at the time of an offense leading to 
his court-martial or discharge, the rating agency will 
base its decision on all the evidence procurable relating 
to the period involved, and apply the definition of 
paragraph (a).  38 C.F.R. § 3.354(b).

The General Counsel of VA, in May 1997, discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R.§ 3.354(a).  It was 
indicated that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not 
fall within the definition of insanity in that regulation.  
It was further indicated that a determination of the 
extent to which an individual's behavior must deviate from 
his normal method of behavior could best be resolved by 
adjudicative personnel on a case-by-case basis in light of 
the authorities defining the scope of the term insanity.  
It was stated that the phrase "interferes with the peace 
of society" in the regulation referred to behavior which 
disrupted the legal order of society.  It was stated that 
the term "become antisocial" in the regulation referred to 
the development of behavior which was hostile or harmful 
to others in a manner which deviated sharply from the 
social norm and which was not attributable to a 
personality disorder.  It was indicated that the reference 
in the regulation to "accepted standards of the community 
to which by birth and education" an individual belonged 
required consideration of an individual's ethnic and 
cultural background and level of education.  It was stated 
that the regulatory reference to "social customs of the 
community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to 
fall within the scope of the term insanity and therefore 
does not constitute insane behavior.  VAOPGCPREC 20-97 
(May 22, 1997).

With the above criteria in mind, the relevant facts will 
be summarized.  In October 1953, the appellant was 
convicted by a general court-martial of an assault with a 
dangerous weapon in which grievous bodily harm was 
intentionally inflicted.  His sentence included discharge 
from military service with a dishonorable discharge.  The 
assault involved an attack upon a Sergeant First Class 
with a knife that resulted in a deep cut in the chest of 
the victim.  Thereafter, requests for an upgrade of the 
discharge were denied.

The appellant does not dispute that he did, in fact, 
receive a dishonorable discharge. Instead, it is argued in 
essence that he was insane at the time of the assault in 
question, and that his dishonorable discharge thus should 
not be a bar to VA benefits pursuant to the provisions of 
38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b) listed 
above.  More specifically, the appellant argued in sworn 
testimony at a November 1991 hearing that the assault upon 
the sergeant which resulted in his court martial was an 
act of self defense against an attack initiated by the 
sergeant.  The appellant testified that when the sergeant 
attacked him, he was afraid because he had never been 
involved in a fight in his life, and that he reacted 
"without knowing what I was doing."  It was also 
essentially asserted by the appellant and his 
representative at this hearing that the appellant suffered 
from post-traumatic stress disorder, and that the attack 
which led to the appellant's court martial was the product 
of the "psychological impact" of being wounded during 
combat in the Korean conflict.  A morning report of record 
does reflect hospitalization for shell fragment wounds in 
November 1952, and the appellant has submitted private 
medical evidence reflecting treatment for post-traumatic 
stress disorder.

While the Board has considered the sworn testimony 
summarized above, the appellant is competent to testify as 
to symptoms he experiences, but not competent to provide 
an opinion as to issues requiring medical knowledge, such 
as whether he was insane.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no otherwise no contemporaneous evidence of 
record to support the assertion that the appellant was 
"insane" at the time of the offense which led to his court 
marital as that term is defined by 38 C.F.R. § 3.354; 
Zang, 8 Vet. App. at 246; VAOPGCPREC 20-97.  It is the 
duty of the [Board] as the factfinder to determine the 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In 
addition, the appellant's statements are viewed by the 
Board as self-serving and lacking in credibility in light 
of the fact that they are not supported by any 
contemporaneous evidence.   See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony].

In short, given the absence of any evidence to support the 
appellant's testimony concerning the circumstances of the 
assault in question, the Board must find this testimony to 
be of minimal probative value.  While the record documents 
a diagnosis of post-traumatic stress disorder after 
service, there is no objective contemporaneous evidence to 
indicate that the appellant was insane at the time of the 
offenses in question.  Therefore, the Board finds the 
probative weight of the "negative" evidence to outweigh 
the "positive."  As such, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





	(CONTINUED ON NEXT PAGE)


ORDER

The character of the appellant's discharge constitutes a 
bar to payment of VA benefits and the appeal is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

